  Case 1:21-cv-01993-RLY-DLP Document  1-2 Filed6069
                             49D07-21 05-CT-01   07/08/21 Page 1 of 15 PageID   #: 8
                                                                           Filed: 5/12/2021                                              10:44 PM
                                                                                                                                             Clerk
                                                        Marion Superior Court 7                                             Marion County, Indiana




STATE OF INDIANA                                 )                  IN      THE MARION SUPERIOR COURT
                                                      SS:
COUNTY OF MARION                                 g                  CAUSE NO.

CHRISTINA HARDCASTLE

         VS.

KROGER LIMITED PARTNERSHIP I

                                           COMPLAINT FOR DAMAGES

         Comes now the plaintiff,              Christina Hardcastle,         by counsel, Ken Nunn Law Ofﬁce, and
for cause 0f action against the defendant,                  Kroger Limited Partnership             I,   alleges   and   says:


          1.           That on or about July 27, 2020, the plaintiff, Christina Hardcastle, was a
customer        at   the Kroger store located at 5 173 West Washington Street in Indianapolis, Marion
County, Indiana.


         2.           That on or about July 27, 2020, the            plaintiff, Christina Hardcastle, slipped               and
fell   0n the wet ﬂoor            at said location,   causing the plaintiff to suffer serious injuries.


         3.           That   it   was   the duty of the defendant t0 use ordinary care and diligence t0 keep
and maintain the said premises in a condition reasonably safe for        its intended uses and free

from    all    defects and conditionswhich would render the premises dangerous and unsafe for
plaintiff,     0r present an unreasonable risk of harm to plaintiff in her lawful use of same.


         4.           That   it   was   the duty of the defendant to exercise reasonable care to protect
plaintiff,  by inspection and other afﬁrmative acts, from the danger 0f reasonably foreseeable
injury   occurring from reasonably foreseeable use 0f said premises.


         5.           That   it   was   the duty of the defendant t0 have available sufﬁcient personnel and
equipment        t0 properly inspect         and maintain the aforesaid premises                 in a condition reasonably
safe for plaintiff and free             from defects and conditions rendering the premises unsafe.

         6.           That   it   was   the duty of the defendant t0         warn   plaintiff 0f the      dangerous and
unsafe condition existing on said premises.


         7.           That the defendant knew 0r should have                  known 0f the unreasonable             risk 0f
danger to the plaintiff but failed either to discover                  it   or to correct   it   after discovery.
 Case 1:21-cv-01993-RLY-DLP Document 1-2 Filed 07/08/21 Page 2 of 15 PageID #: 9



                                                         -2-


       8.     That the   fall   and resultant permanent                 0f plaintiff were caused by the
                                                                 injuries
negligence of the defendant      who     failed to utilize    reasonable care in the inspection and
maintenance of said premises.


       9.     That the aforesaid acts 0f negligence 0n the part 0f the defendant were the
proximate cause 0f the injuries sustained by the          plaintiff.



       10.    That the plaintiff has incurred medical expenses and other special expenses, and
will incur future medical expenses, lost           wages and other      special expenses, as a direct   and
proximate result 0f defendant's negligence.


       WHEREFORE, the plaintiff demands judgment against the                        defendant for permanent
injuries in a reasonable   amount       t0   be determined     at the trial   0f this cause, for medical expenses
and other special expenses, for future medical expenses,                lost   wages and other   special expenses,
court costs, and all other proper relief in the premises.


                                             KEN NUNN LAW OFFICE


                                             BY:    s/Rom Byron
                                                    Rom Byron, #21268—49
                                                    KEN NUNN LAW OFFICE
                                                    104 South Franklin Road
                                                    Bloomington, IN 47404
                                                    Phone: (812) 332-9451
                                                    Fax: (812) 331-5321
                                                    E-mail:    romb@kennunn.com




                                   REQUEST FOR TRIAL BY JURY

       Comes now the       plaintiff,   by counsel, Ken Nunn Law Ofﬁce, and requests                that this


matter be tried by jury pursuant t0 Trial Rule 38.
 Case 1:21-cv-01993-RLY-DLP Document 1-2 Filed 07/08/21 Page 3 of 15 PageID #: 10



                                          -3-


                                KEN NUNN LAW OFFICE


                                BY:   s/ Rom    Byron
                                      Rom Byron, #21268-49
                                      KEN NUNN LAW OFFICE
                                      104 South Franklin Road
                                      Bloomington, IN 47404
                                      Phone: (812) 332-9451
                                      Fax: (812) 33 1-5321
                                      E-mail:   romb@kennunn.com




Rom Byron, #2 1 268-49
Ken Nunn Law Ofﬁce
104 South Franklin Road
Bloomington, IN 47404
Telephone: 8 12-332-9451
Fax Number:    8 12-33 1-5321
Attorney for Plaintiff
Case 1:21-cv-01993-RLY-DLP Document
                            49D07-21 1-2  Filed6069
                                     05-CT-01   07/08/21 Page 4 of 15 PageID  #: 11
                                                                          Filed: 5/12/2021                      10:44 PM
                                                                                                                    Clerk
                                                  Marion Superior Court 7                          Marion County, Indiana




                                          APPEARANCE FORM (CIVIL)
                                                        Initiating Party




              CAUSE NO:

   1.         Name   of ﬁrst   initiating party                Christina Hardcastle
                                                               4154 Bertha     Street
                                                               Indianapolis,   IN 46241


   2.         Telephone 0f pro se      initiating party        NA

   3.         Attorney information (as applicable              Rom Byron #21268—49
              for service   0f process)                        Ken Nunn Law Ofﬁce
                                                               104 South Franklin Road
                                                               Bloomington, IN 47404
                                                               PHONE:            812 332-9451
                                                               FAX:              812 331-5321
                                                               Email:   r0m@kennunn.com


   4.         Case type requested                              CT   (Civil Tort)



   5.         Will accept   FAX service                        YES

   6.         Are there   related cases                        NO

   7.         Additional information required by
              State or Local Rules



   Continuation 0f Item        1   (Names of initiating        NAME:
   parties)                                                    NAME:

   Continuation of Item 3 (Attorney information
   as applicable for service 0f process)



                                                           s/Rom Byron
                                                          Attorney—at-Law
                                                          (Attorney information    shown above.)
    Case 1:21-cv-01993-RLY-DLP Document  1-2 Filed6069
                                49D07-21 05-CT-01  07/08/21 Page 5 of 15 PageID  #:5/12/2021
                                                                             Filed: 12                                                                                      10:44 PM
                                                                                                                                                                                Clerk
                                                                              Marion Superior Court 7                                                          Marion County, Indiana


                                              CIRCUIT/SUPERIOR COURTS FOR THE                               COUNTY OF MARION
                                                                              STATE OF INDMNA
                                                   CITY COUNTY BUILDING, 200 E. WASHINGTON STREET
                                                            INDIANAPOLIS, INDIANA 46204
                                                                         TELEPHONE          3 17   327-4740

Christina Hardcastle


                                                         P1aintiff(s)


                        VS.                                                                              N0.

Kroger Limited Partnership                I



                                                         Defendant(s)
                                                                                      SUMMONS
The State 0f Indiana t0 Defendant: Kroger Limited Partnership                                I,    c/o   Corporation Service Company, 135 North
Pennsylvania Street, Suite 1610, Indianapolis, IN 46204

         You have been          sued by the person(s)                named     "plaintiff" in the court stated            above.

       The nature 0f the suit against you is stated in the complaint Which                                   is   attached t0 this document.   It   also states the
demand which the plaintiff has made and wants from you.

         You must answer the complaint in writing, by you or your attorney, Within Twenty (20) days, commencing the day
afteryou receive this summons, or judgment will be entered against you for what the plaintiff has demanded. You have twenty-
three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.




mm       If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must assert
your written answer.




ROM BYRON, #21268—49
ATTORNEY FOR PLAINTIFF
                                                                           L
                                                                                                   ‘




                                                                                                               J
                                                                                                                   1

                                                                                                         2’ I‘LL (2....
                                                                                                                             -



                                                                                                                            (L

                                                                                          CLERK, MARION CIRCUIT/SUPERIOR COURTS
                                                                                                                                     ,.




                                                                                                                                   E((Lhﬂ-K G}
                                                                                                                                               a
                                                                                                                                                                      it   in




KEN NUNN LAW OFFICE
104 FRANKLIN ROAD
BLOOMINGTON,       IN    47404
                                                       ACKNOWLEDGMENT OF SERVICE 0F SUMMONS
         A copy of the above summons and a copy 0f the complaint attached thereto were received by me at
this        day of                                 ,
                                                       2021.


                                                                                                         SIGNATURE OF DEFENDANT
PRAECIPE:      I   designate the following                     mode 0f service   to   be used by the Clerk.

XX       By certiﬁed or registered mail                        with return receipt to above address.

D        By   Sheriff delivering a               copy 0f summons and complaint personally to defendant or by leaving a copy of the summons
         and complaint         at his         dwelling house or usual place of abode with some person of suitable age and discretion residing
         therein.


D        By                                   delivering a copy of summons and complaint personally to defendant 0r                       by leaving      a   copy of the
         summons and complaint                    at his dwelling house 0r usual place 0f abode.


D        By   serving his agent as provided                      by rule,   statute or valid agreement, to-wit:


                                                                             KEN NUNN LAW OFFICE

                                                                             BY:  s/ROMBYRON
                                                                               ATTORNEY FOR PLAINTIFF




                              ﬂu...   .   n   IL
     Case 1:21-cv-01993-RLY-DLP Document 1-2 Filed 07/08/21 Page 6 of 15 PageID #: 13

CERTIFICATE OF MAILING:                       I   certify that     0n the   _ day 0f                         ,
                                                                                                                 2021,   I   mailed a copy 0f this summons and a copy
0f the complaint t0 each 0f the defendant(s) by (registered 0r certiﬁed mail requesting a return receipt signed by the addressee
only, addressed to each of said defendant(s) at the address(es) furnished by plaintiff.


          Dated         this   _ day 0f                   ,
                                                              2021.



                                                                                                           CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SERVICE OF SUMMONS BY MAIL:                                            Ihereby            certify that service             of summons With return receipt requested
was mailed 0n the           _ day 0f                          2021, and that a copy 0f the return 0f receipt was received by                                   me 0n the
          day 0f                             2021, Which copy          is   attached herewith.




                                                                                                           CLERK, MARION CIRCUIT/SUPERIOR COURTS

CERTIFICATE OF CLERK OF SUMMONS NOT ACCEPTED BY MAIL:                                                                        I   hereby certify that on the         _ day of
_, 2021, mailed a copy 0f this summons and a copy of the complaint t0 the defendant(s) by (registered 0r certiﬁed) mail, and
          I

the same was returned Without acceptance this day 0f               _2021, and I did deliver said summons and a copy 0f the
complaint to the Sheriff of MARION County, Indiana.


          Dated         this   _ day 0f                        2021.



                                                                                                           CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SUMMONS:                         This    summons came         t0   hand on the            _ day of                     ,
                                                                                                                                     2021, and      I   served the same on the      _ day
of        ,
               2 02 1   .




          1.                By mailing     a copy 0f the      summons and complaint personally t0                                            address


          2.                By delivering a copy 0f summons and complaint personally t0                                                                                     .




          3.                By leaving a copy 0f the summons and complaint at                                                                               th e dwelling   house 0r
                            usual place 0f abode of defendant:                                                                       (Nam e of Person) and by mailing by ﬁrst
                            class mail a   copy 0f the summons on the              _ day 0f                              ,
                                                                                                                             2021       t0                                      his last
                            known     address.
          4.                By   serving his agent as provided          by rule,    statute or valid             agreement           to-wit:


          5.                Defendant cannot be found in             my bailwick and summons was not served.

          And I now return this             writ this   _ day of                    ,
                                                                                        2021.



                                                                                                           SHERIFF           or      DEPUTY

RETURN ON SERVICE 0F SUMMONS:                                      Ihereby    certify that          I   have served the within summons:


          1.                By delivery 0n the      _ day 0f                            ,
                                                                                                2021 a copy 0f this summons and a copy 0f the complaint                            t0   each
                            0f the Within named defendant(s)                                                                                                          .




          2.                By leaving on the      _    day of
                                                                   a c opy 0f the
                                                                                            ,
                                                                                                2021
                                                                                        summons and
                                                                                                        for each   of the Within named defendant(s)
                                                                                                             a copy 0f the complaint at the respective dwelling
                                                               ,



                            house 0r usual place 0f abode with                                                  a p erson 0f suitable age and discretion residing
                            therein   Whose usual     duties 0r activities include                 prompt communication of such information to the person
                            served.
          3.                                                                                                                                   an d by mailing a copy 0f the
                            summons Without the complaint t0                                                                                   at

                                  the last known address of defendant(s).
          A11 done in          MARION County, Indiana.
Fees: $
                                                                                                 SHERIFF     0r    DEPUTY
Case 1:21-cv-01993-RLY-DLP Document 1-2 Filed 07/08/21 Page 7 of 15 PageID  #: 14
                                                                        Filed: 5/26/2021                                                         12:24 PM
                                                                                                                                                     Clerk
                                                                                                                                    Marion County, Indiana




                           IN   THE MARION COUNTY SUPERIOR COURT NO. 7

 CHRISTINA HARDCASTLE,                                        )

                                                              )

             Plaintiff,                                       )           CAUSE NO.             49D07-2 1 OS-CT-O 1 6069
                                                              )

 V.                                                           )

                                                              )

 KROGER LIMITED PARTNERSHIP                           I,      )

                                                              )

             Defendant.                                       )



                                                    APPEARANCE FORM

 Party Classiﬁcation:            Initiating   D      Responding        E       Intervening      D
 1.   The undersigned attorney and            all   attorneys listed       on    this   form now appear            in this case for the
      following party member(s): Defendant Kroger Limited Partnership                               I.




  .   Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
      information as required by Trial Rules 3.1 and 77(B) is as follows:


             Name:        Donald B.    Kite, Sr., #1 1601-41                            Phone: 317-697-5046
             Address:     ATTORNEY AT LAW                                               Fax:     None
                          8082 Stafford Lane                                            Email: don.kite@gmail.com
                          Indianapolis, IN 46260


  .   There are other party members: Yes                     No       X        (Ifyes, list    0n continuation page.)

  .   Ifﬁrst initiating parlyﬁling this case, the Clerk                   is   requested to assign this case the following
      Case Type under Administrative Rule                  8(b)(3):


  .   I   Will accept service    by   FAX at the above noted number:                    Yes         No        X
  .   This case involves support issues: Yes                      No      X
  .   There are related cases: Yes                  No            X            (Ifyes, list    0n continuation page.)

  .   This form has been served 0n         all   other parties and Certiﬁcate of Service                     is   attached:   Yes   X No
 D
                                                              Respectfully submitted,


                                                                Donald B. Kite, Sr.
                                                              /s/

                                                              Donald B. Kite, Sr., #1 1601-41
                                                              Attorney for Defendant
                                                              Kroger Limited Partnership                 I
Case 1:21-cv-01993-RLY-DLP Document 1-2 Filed 07/08/21 Page 8 of 15 PageID #: 15




                                       CERTIFICATE 0F SERVICE

        I   certify that   0n   May   26, 2021,   I   electronically ﬁled the foregoing   document using the

 Indiana E-Filing System (IEFS).        I   also certify that   on May 26, 2021, the foregoing document was

 served upon the following persons by IEFS:


 Rom Byron, #21268-49
 romb@kennunn.com


                                                          Donald B. Kite Sr._
                                                        /s/

                                                        Donald B. Kite, Sr.



 ATTORNEY AT LAW
 8082 Stafford Lane
 Indianapolis,IN 46260
Case 1:21-cv-01993-RLY-DLP Document 1-2 Filed 07/08/21 Page 9 of 15 PageIDFiled:
                                                                            #: 166/8/2021                                                         9:36 AM
                                                                                                                                                     Clerk
                                                                                                                                    Marion County, Indiana




                        IN   THE MARION COUNTY SUPERIOR COURT NO. 7

 CHRISTINA HARDCASTLE,

          Plaintiff,                                                              CAUSE NO.       49DO7-2 1 OS-CT-O 1 6069

 V.                                                          vvvvvvvvv




 KROGER LIMITED PARTNERSHIP                          I,




          Defendant.


                        DEFENDANT KROGER LIMITED PARTNERSHIP I’S
                          ANSWER TO THE PLAINTIFF’S COMPLAINT
          Defendant Kroger Limited Partnership                               I,   by     counsel, for   its   Answer     t0   Plaintiff’ s



 Complaint for Damages,            states:



          1.        Defendant Kroger Limited Partnership                           I    admits that the Plaintiff was present       at the



 Kroger     store   which    is   located at 5173     West Washington                      Street, Indianapolis      (Marion County),

 Indiana,   0n July 27, 2020, but          is   without sufﬁcient knowledge 0r information t0 form a belief as


 t0 the truth   of the remaining allegation(s) which are contained in rhetorical paragraph                                      1   of the


 Plaintiff s Complaint for          Damages.

          2.        Defendant Kroger Limited Partnership                            I   admits that the Plaintiff reported that she


 slipped and    fell   on a wet ﬂoor 0n the above date and                        at the   above location but   is   without sufﬁcient


 knowledge 0r information            t0   form a belief as               t0 the truth    of the remaining allegati0n(s) Which are


 contained in rhetorical paragraph 2 0f the Plaintiff s Complaint for Damages.


          3.        Inasmuch        as the allegations    which               are contained within rhetorical paragraph 3 of


 Plaintiff’s   Complaint for Damages constitute legal allegations rather than factual averments, the

 Defendant makes no response               to the same.
Case 1:21-cv-01993-RLY-DLP Document 1-2 Filed 07/08/21 Page 10 of 15 PageID #: 17




         4.        Inasmuch     as the allegations   which   are contained Within rhetorical paragraph 4 of


  the Plaintiff s Complaint for        Damages   constitute legal allegations rather than factual averments,


  the Defendant    makes n0 response      t0 the same.


         5.        Inasmuch     as the allegations   which   are contained Within rhetorical paragraph 5 0f


  the Plaintiff s Complaint for        Damages   constitute legal allegations rather than factual averments,


  the Defendant    makes n0 response      t0 the same.


         6.        Inasmuch     as the allegations   which   are contained Within rhetorical paragraph 6 0f


  the Plaintiff s Complaint for        Damages   constitute legal allegations rather than factual averments,


  the Defendant    makes no response      t0 the same.


         7.        Defendant Kroger Limited Partnership          I   denies the truth 0f the allegations Which


  are contained Within rhetorical paragraph 7 0f the Plaintiff s         Complaint for Damages.

         8.        Defendant Kroger Limited Partnership          I   denies the truth 0f the allegations which


  are contained within rhetorical paragraph 8 0f the Plaintiff” s        Complaint for Damages.

         9.        Defendant Kroger Limited Partnership          I   denies the truth 0f the allegations which


  are contained within rhetorical paragraph 9 0f the Plaintiffs          Complaint for Damages.

          10.      Defendant Kroger Limited Partnership          I   denies the truth 0f the allegations Which


  are contained Within rhetorical paragraph 10 0f the Plaintiff” s        Complaint for Damages.

                                         AFFIRMATIVE DEFENSES

         Subj ect t0 further discovery, Defendant Kroger Limited Partnership            I   asserts the following


  afﬁrmative defenses:


         1.        The   Plaintiff’s   damages,   if any,   should be barred 0r reduced as a result 0f the


 Plaintiff’s    comparative   fault.
Case 1:21-cv-01993-RLY-DLP Document 1-2 Filed 07/08/21 Page 11 of 15 PageID #: 18




              2.          To   the extent that the Plaintiff receives or has received                     payments for her alleged

  injuries        and damages, any such payments constitute                      satisfaction       and must be set—off against any

  recoveries         made   in this litigation against             Defendant Kroger Limited Partnership            I.




               3.         The   Plaintiff has failed t0 mitigate her             damages.


              4.          The   Plaintiff’s   damages,             if any,   should be barred or reduced with respect to


  Defendant Kroger Limited Partnership                     I   inasmuch as said damages are              attributable, in   whole or    in


 part, to the         negligence of a non-party whose identity                 is   presently unknown.


              WHEREFORE,             Defendant Kroger Limited Partnership                       I   prays for judgment in     its   favor,


  for   its   costs incurred in defending this action,                 and for   all   other appropriate relief.


                                                                      Respectfully submitted,


                                                                      /s/Donald B. Kite Sr.
                                                                      Donald B. Kite, Sr., #1 1601-41
                                                                      Attorney for Defendant
                                                                      Kroger Limited Partnership I

                                               CERTIFICATE OF SERVICE

              I     certify that   on June    8,   2021,       I    electronically ﬁled the foregoing          document using the

 Indiana E-Filing System (IEFS).                   I   also certify that      on June     8,   2021, the foregoing document was


 served upon the following persons by IEFS:


  Rom Byron, #21268-49
 romb@kennunn.com

                                                                        Donald B. Kite Sr.
                                                                      /s/

                                                                      Donald B. Kite, Sr.

  ATTORNEY AT LAW
  8082 Stafford Lane
  Indianapolis, IN 46260
Case 1:21-cv-01993-RLY-DLP Document 1-2 Filed 07/08/21 Page 12 of 15 PageID   #:7/5/2021
                                                                          Filed: 19                                           12:29 PM
                                                                                                                                  Clerk
                                                                                                                 Marion County, Indiana




  STATE OF INDIANA                           )                     IN   THE MARION SUPERIOR COURT
                                                 SS:
  COUNTY OF MARION                           g                     CAUSE NO. 49D07—2105—CT-016069

  CHRISTINA HARDCASTLE

           VS.

  KROGER LIMITED PARTNERSHIP I



  PLAINTIFF CHRISTINA HARDCASTLE’S PRELIMINARY LIST OF WITNESSES AND
                               EXHIBITS


  WITNESSES:

  1.       Plaintiff Christina Hardcastle


  2.       Defendant Kroger Limited Partnership        I



  3.       Eyewitness, Kevin Borter, (3 17) 378—2860


  4.       Eyewitness, Tisha, Store Manager, 5173          W Washington      St, Indianapolis,   IN 46241,   (3 17)
  381—9659


  The   Plaintiff anticipates that his/her non—retained treating healthcare providers and/or retained
                                  damages and causation, including, but not limited to diagnoses;
  expert(s) Will testify as t0 both
  prognoses; past, present, and future treatment and its costs; and permanency (if applicable),

  including a permanent partial impairment rating; injuries she claims t0 have sustained in the
  accident in question (Which have been disclosed his/herein) were more than likely caused by the
  accident in question, and are permanent in nature, and that the treatment was reasonable and
  necessary; that the opinions will be based upon their examination 0f the Plaintiff and/or
  treatment records from his/her healthcare providers upon Which they routinely rely, treatises, and
  their own education, training, and experience; render opinions and facts consistent With the
  records 0f treatment and/or any narrative report             made by the his/her non—retained treating
  healthcare providers.    If the plaintiff retained       a   26B4 expert, then that expert Will rely 0n     the
  above, and, in addition, his/her report and the opinions expressed therein.


  5.       A11 treating physicians, Sidney   & Lois Eskenazi Hospital, 720 Eskenazi Ave, Indianapolis,
  IN 46202

  6.                          IU Health West Back
           A11 treating physicians,                               & Neck Center   —   Professional   Ofﬁce Center I,
  1115 Ronald Reagan Pkwy # 236, Avon, IN 46123
Case 1:21-cv-01993-RLY-DLP Document 1-2 Filed 07/08/21 Page 13 of 15 PageID #: 20




                                                                2
 7.      A11 treating physicians, Fast Track Physical Therapy, Crawfordsville Rd, Speedway,                    1N
 46224

  8.     A11 treating medical providers that plaintiff has seen for injuries.


  9.     Various lay witnesses, to be         named later,      will testify t0 the plaintiffs physical abilities before
         and/or after the incident.


  10.    A11 Witnesses listed by defendant.


  11.    Additional Witnesses         may be listed by plaintiffs      after discovery has   been completed and prior
         t0   any deadlines    set   by the Court.

  12.    Plaintiff reserves the right t0 call rebuttal witnesses.


 EXHIBITS:

  1.     Diagram 0f scene 0f incident.

  2.     Medical records.


  3.     Medical   bills, if   medical expenses are sought          at trial.



 4.      X—rays or other results 0f diagnostic         tests.



  5.     911 Calls and/or recordings


  6.     Photographs 0r other depictions.


 7.      Video   relating to this cause.


  8.     Video depictions/animations/stills 0f medical treatments and/or surgery performed 0r t0 be
         performed including but not limited t0 anatomical depictions of the human body and/or
         instrumentalities used 0r t0 be used in such treatments.


  9.     Animation depicting          how the incident occurred or an expert's        opinion 0n   how the incident
         occurred 0r might have occurred 0r similarly including but not limited t0 instrumentalities
         and persons and locations involved in the              incident.


  10.    Demonstrative aids and/or exemplars, including but not limited t0 photographs, website
         materials,   Google Earth maps and          street   Views 0r other computer assisted     GPS   location
         programs depicting          locations.


  11.    A11 exhibits listed    by defendant.
Case 1:21-cv-01993-RLY-DLP Document 1-2 Filed 07/08/21 Page 14 of 15 PageID #: 21




                                                             3
  12.      Additional exhibits     may be listed by plaintiffs upon completion 0f discovery and prior t0 any
           deadlines set   by   the Court.


  13.      Any and all documents       0r other materials utilized      by any expert retained by defendant and/or
           plaintiff t0 testify in this   cause 0f action.


  14.      Any and all documents       attached and/or referenced in defendant's discovery responses.




                                                                 Respectfully submitted,
                                                                 KEN NUNN LAW OFFICE


                                                       By:       /s/   Rom Byron
                                                                 Rom Byron, #21268—49
                                                                 Attorney for Plaintiff
 Rom Byron, #21268—49
  Ken Nunn Law        Office
 Franklin Place
  104          Road
        S. Franklin
 Bloomington, IN 47404
 Telephone     (8 12)   332—9451
 Attorney for Plaintiff
Case 1:21-cv-01993-RLY-DLP Document 1-2 Filed 07/08/21 Page 15 of 15 PageID #: 22




                                                          4
                                         CERTIFICATE OF SERVICE
                                              5th
           Ihereby    certify that   on the day 0f July, 2020 a copy of this document was filed
  electronically. Service 0f this filing Will be made 0n all registered counsel by operation 0f the
  Court’s electronic filing    system 0r by mail should counsel not be registered.


 Donald B. Kite, Sr.
 Attorney At Law
 8082 Stafford Lane
 Indianapolis, 1N 46260


                                                              Respectfully submitted,
                                                              KEN NUNN LAW OFFICE


                                                    By:       /s/   Rom Byron
                                                              Rom Byron, #21268—49
                                                              Attorney for Plaintiff


 Rom Byron, #21268—49
  Ken Nunn Law        Office
 Franklin Place
  104   S. Franklin   Road
 Bloomington, IN 47404
 Telephone (8 12) 332—9451
 Attorney for Plaintiff
